United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, MURRAY HILL
STATION ANNEX, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 12-796
Issued: September 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2012 appellant, through her attorney, filed a timely appeal from a
September 12, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying a request for reconsideration.1 As the most recent merit decision of OWCP
was issued on April 26, 2011, more than 180 days from the date of appeal, the Board does not
have jurisdiction over the merits of the claim.2 Pursuant to the Federal Employees’
Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the nonmerit decision.

1

Counsel did not appeal an October 20, 2011 nonmerit decision denying a request for a hearing. Therefore, the
Board does not have jurisdiction to review the October 20, 2011 decision on the present appeal.
2

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration.
On appeal, counsel asserts that OWCP’s September 12, 2011 decision was “contrary to
fact and law.”
FACTUAL HISTORY
OWCP accepted that on February 19, 2005 appellant, then a 49-year-old distribution
clerk, sustained a lumbar strain, brachial, thoracic and lumbar neuritis while lifting mail. She
stopped work shortly after the injury and did not return.
Dr. Ranga C. Krishna, an attending Board-certified neurologist, followed appellant
beginning on May 4, 2005. He submitted reports through August 7, 2007 diagnosing cervical
and lumbar disc bulges with radiculopathy which he related to the February 19, 2005 injury.
Dr. Krishna found appellant totally disabled for work.4
In a February 14, 2006 report, Dr. Andrew M.G. Davy, an attending Board-certified
anesthesiologist specializing in pain management, found appellant totally disabled for work due
to neck and back pain attributable to multi-level disc pathologies throughout the spine.
On September 19, 2007 OWCP obtained a second opinion report from Dr. Michael J.
Carciente, a Board-certified neurologist, who opined that appellant had a normal neurologic
examination. A February 26, 2008 functional capacity evaluation demonstrated that appellant
could perform sedentary work.5 Based on recent medical evidence, on March 13, 2009, OWCP
requested that she submit a narrative report from her attending physician addressing the nature
and extent of the accepted conditions. Dr. Krishna submitted a June 1, 2009 report releasing
appellant to full-time sedentary duty. He restricted her to part-time sedentary work as of
March 29, 2010.
On April 29 and June 22, 2010 OWCP obtained second opinion reports from
Dr. Ronald M. Silverman, a Board-certified neurologist, who obtained updated imaging studies
showing age-related changes throughout the spine. Dr. Silverman opined that the accepted
injuries had resolved without residuals, and that appellant could resume work.
By notice dated August 25, 2010, OWCP advised appellant that it proposed to terminate
her compensation benefits on the grounds that the accepted spinal conditions had ceased without
4

Appellant submitted reports dated from March 2005 to March 2010 from Dr. Xerxes Oshidar, an attending
chiropractor, who diagnosed spinal subluxations but did not indicate that he diagnosed those subluxations based on
spinal x-rays. In a March 15, 2008 letter, OWCP advised her that Dr. Oshidar was not a physician under FECA for
the purposes of the case as he did not diagnose a spinal subluxation by x-ray. See 5 U.S.C. § 8101(2).
5

On May 12, 2008 OWCP obtained an opinion from Dr. Joel S. Cohen, a Board-certified neurologist, who found
no neurologic abnormalities on examination. Dr. Cohen’s role in the case is not clear from the record. OWCP
referred appellant for vocational rehabilitation in November 2008. A vocational rehabilitation effort did not result in
appellant’s employment.

2

residuals. In response, appellant submitted a September 3, 2010 report from Dr. Krishna, finding
that appellant continued to be substantially disabled due to herniated cervical and lumbar discs
attributable to the February 19, 2005 lifting incident.
By decision dated September 28, 2010, OWCP terminated appellant’s wage loss and
medical compensation benefits effective September 29, 2010 on the grounds that the accepted
conditions had ceased without residuals, based on Dr. Silverman’s opinion.
In an October 1, 2010 letter, appellant requested a telephonic hearing, held
February 10, 2011. At the hearing, she asserted that she remained largely disabled due to the
accepted February 19, 2005 injuries. Following the hearing, appellant submitted copies of
evidence previously of record, including Dr. Krishna’s September 3, 2010 report. She also
submitted November 22, 2010 spinal x-rays.
By decision dated April 26, 2011, OWCP’s hearing representative affirmed the
September 28, 2010 decision terminating appellant’s compensation. The hearing representative
found that appellant’s physicians did not provide sufficient medical rationale explaining how and
why the accepted February 19, 2005 injuries would continue to disable appellant for work on and
after September 29, 2010.
In a June 13, 2011 report, counsel requested reconsideration. He submitted a third copy
of Dr. Krishna’s September 3, 2010 report. Counsel also submitted a February 23, 2011 report
from Dr. Krishna reiterating previous findings, noting that appellant’s cervical and lumbar
conditions were unchanged, and repeating prior work restrictions. He also provided an April 7,
2011 functional capacity evaluation,
By decision dated September 12, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence submitted in support thereof was duplicative of
evidence previously of record.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.7 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.8

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

3

In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.9 She need only submit
relevant, pertinent evidence not previously considered by OWCP.10 When reviewing OWCP’s
decision denying a merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.11
ANALYSIS
Following OWCP’s September 28, 2010 decision terminating appellant’s compensation
benefits effective September 29, 2010, counsel submitted an October 1, 2010 letter requesting a
hearing, held February 10, 2011. Following the hearing, appellant submitted a second copy of a
September 3, 2010 report from Dr. Krishna, an attending Board-certified neurologist. Originally
submitted on September 14, 2010 and considered by OWCP prior to the September 28, 2010
termination decision, Dr. Krishna’s September 3, 2010 report found her substantially disabled
due to cervical and lumbar disc herniations attributable to accepted February 19, 2005 spinal
injuries. On April 26, 2011 OWCP’s hearing representative affirmed the termination of
appellant’s compensation benefits as the new evidence submitted did not contain sufficient
rationale supporting continued residuals of the accepted conditions on and after
September 29, 2010.
Counsel requested reconsideration on June 13, 2011. He submitted a third copy of
Dr. Krishna’s September 3, 2010 report, a February 23, 2011 report from Dr. Krishna reiterating
previous findings, and an April 7, 2011 functional capacity evaluation. OWCP denied
reconsideration by decision dated September 12, 2011, finding that the evidence submitted was
cumulative and repetitious.
The critical issue at the time OWCP terminated appellant’s compensation was whether
the medical evidence established that appellant continued to have residuals of accepted
February 19, 2005 spinal injuries on and after September 29, 2010. Dr. Krishna’s September 3,
2010 report is not relevant because it was previously of record. His February 23, 2011 report is
repetitious of his reports previously of record. The Board has held that evidence which is
cumulative or repetitious of evidence previously submitted does not constitute a basis for
reopening a claim on its merits.12 The April 7, 2011 functional capacity evaluation is irrelevant
to the claim as it did not address the causation of any of the deficits observed.
Accordingly, the Board finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or

9

Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

11

Annette Louise, 54 ECAB 783 (2003).

12

A.R., Docket No. 11-1358 (issued January 3, 2012). See L.H., 59 ECAB 253 (2007).

4

constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly issued its September 12, 2011 decision denying merit review.
On appeal, counsel asserts that OWCP’s September 12, 2011 decision is “contrary to fact
and law.” As stated above, OWCP properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2011 is affirmed.
Issued: September 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

